Citation Nr: 1416839	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  07-29 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus. 

3.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure. 

4.  Entitlement to service connection for chronic obstructive pulmonary disease, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Daniel G. Curry, Esq.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1960, followed by service in the Reserves.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The Veteran testified before the Board at a March 2010 hearing.  A copy of the hearing transcript is associated with the claims file.  In February 2014, the Veteran was notified that the Acting Veterans Law Judge that conducted the hearing is no longer employed by the Board.  The Veteran was afforded the opportunity to appear at a new hearing, but in March 2014 informed VA that he does not wish to appear at a hearing and that the Board should consider his claims on the evidence of record.  

In April 2012, the Veteran's representative raised a claim for a total disability rating based upon individual employability (TDIU).  That issue has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to diabetes mellitus, type II, to include as secondary to herbicide exposure, and entitlement to service connection for chronic obstructive pulmonary disease, to include as secondary to asbestos exposure, are remanded to the RO.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss cannot be reasonably disassociated from his active service. 

2.  The Veteran's bilateral tinnitus was caused by his in-service noise exposure. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  Bilateral tinnitus was incurred in active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues of entitlement to service connection for bilateral hearing loss and tinnitus on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by granting the issues at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Moreover, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Initially, the record confirms that the Veteran has current diagnoses of tinnitus and a bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  The question in each of these claims is whether the current disability was incurred in service, including due to in-service noise exposure.  

The Veteran contends that service connection is warranted for both hearing loss and tinnitus, because he believes both are attributable to exposure to loud noise during military service.  Specifically, he states that he was exposed to noise when he underwent combat training and when he was assigned to a jeep and went on location to the rifle range, construction sites, and combat training sites daily.  He reports experiencing a ringing in his ears for an hour or two at the end of these training days and at one point, the ringing never stopped.  

The Veteran's service treatment records are negative for any evidence of findings or complaints of hearing loss or tinnitus.  The June 1957 and April 1960 induction and separation examination reports utilized only the whispered voice test, which is not generally considered reliable.  In Training Letter 10-02, issued in March 2010, the Director of the VA Compensation and Pension Service indicated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  Nonetheless, there is no indication of hearing abnormality in service, and no indication in either the induction or separation examination, or in the clinical records, that the Veteran sought treatment related to ringing in the ears.  

The earliest post-service medical evidence of hearing loss was in October 2000.  A VA clinical note shows that the Veteran remarked that his hearing had worsened in the prior year, and that he had not had a hearing test in twenty-five years.  A January 2001 private clinical note shows that the Veteran reported receiving hearing aids in November 2000.

Despite the absence of evidence of in-service diagnoses of hearing loss or tinnitus, the record shows that in-service noise exposure, as well as in-service ringing in the ears, occurred.  The Veteran's service personnel records indeed confirm that he underwent basic combat training in July 1958.  Although there is no official documentation of the Veteran's exposure to loud noise during military service, the Veteran's statements are competent evidence as to what he experienced through his senses in service, to include exposure to noise, as well as ringing in his ears.  The Board also finds these statements both competent and credible.  Exposure to loud noise is consistent with the Veteran's circumstances of service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Accordingly, the Board finds that the Veteran's statements are competent and credible evidence as to noise exposure and ringing in the ears while in service.  The question becomes whether the current bilateral hearing loss disability and tinnitus are related to these in-service incurrences.

In April 2011, K.K., a private audiologist, submitted a report in support of the Veteran's claims.  The audiologist determined that it was "at least as likely as not" that the Veteran's hearing loss and tinnitus was caused by his exposure to rifle range noise, helicopter noise, and construction noise during his military service.  The audiologist confirmed that the opinion was based upon a review of 715 pages of the Veteran's claims file, as well as examination and interview of the Veteran.  Pertinent portions of the record were summarized in the report.  The audiologist conducted puretone audiometric testing, which found a bilateral hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385.  As to tinnitus, the audiologist noted the initial manifestation of tinnitus to have been in 1959 and that the tinnitus was now bilateral and constant.  The opinion was that both the bilateral hearing loss and tinnitus were "at least as likely as not" causally related to his military service, particularly his exposure to noise during his rifle range activities and helicopter flights.  K.K. opined that noise induced hearing loss frequently manifests itself many years after the damage was originally sustained.  The fact that the Veteran's in-service records do not show hearing loss did not change K.K.'s opinion.  K.K. also explained that many people delay treatment for hearing related disability, as it is something that can be lived with, unlike physical pain.  Thus, the gap in time between the Veteran's service and the initial treatment was noted not to change the opinion.  The Board finds that this report, based upon a reading of the record and examination of the Veteran, and including a well-reasoned rationale, is of significant probative value in this analysis.

In September 2013, the Veteran underwent VA audiological examination.  The examiner confirmed the existence of a bilateral hearing loss disability and tinnitus, yet opined that neither was causally connected to service.  The examiner confirmed that the Veteran was likely exposed to noise during service, but found that it was impossible to distinguish between the Veteran's in-service noise exposure and his post-service industrial noise exposure as the possible cause for hearing loss.  The examiner also noted that the Veteran's hearing loss was progressive in nature, as the current findings were worse than those noted in K.K.'s 2011 report.  The examiner found that progressive hearing loss was not consistent with current research studies related to noise exposure, and that "available anatomical and physiologic evidence suggests that delayed post exposure noise induced hearing loss is not likely."  The examiner concluded that the Veteran's hearing loss had become worse since it was discovered in 2000, "indicating an underlying pathology not likely related to noise exposure" and, therefore, "considering all the evidence, the examiner cannot be 50% or more certain hearing loss resulted from military noise exposure."  This analysis was also provided with a reasoned analysis following examination of the Veteran and a review of the record.  

As to tinnitus, the VA examiner found that noise induced hearing loss and tinnitus secondary to noise exposure typically occur at the time of exposure.  In that the examiner found that the current hearing loss was not consistent with noise induced hearing loss, "the examiner cannot be 50% or more certain tinnitus resulted from military noise exposure."  The examiner, however, failed to address the Veteran's clear report that he experienced ringing in his ears intermittently in service and that prior to his separation from service a changeover to constant tinnitus occurred.  The examiner is not free to simply ignore a Veteran's report of symptoms, without a showing that the Veteran lacked credibility.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding a medical examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  Moreover, the examiner did not provide a rationale as to why tinnitus could not have been caused by the acknowledged in-service noise exposure.  The VA examiner's opinion related to tinnitus, therefore, is inadequate and of no probative value in this analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises).

A second private opinion related to the Veteran's bilateral hearing loss claim was submitted into the record by the Veteran's representative in January 2014.  This opinion was from J.D., a private audiologist, who also reported reviewing the Veteran's record.  The examiner summarized the April 2011 private opinion, as well as the September 2013 VA examiner's opinion.  J.D. noted disagreement with the VA examiner's opinion and rationale.  In particular, J.D. found, 

[T]he mere fact that [the Veteran's] hearing loss has worsened does not suggest that he did not suffer noise-induced hearing loss in the military.  The worsening may be related to his original injury.  It is also possible that it is age-related.  But ongoing debilitation is not evidence that the hearing loss arises from some unknown injury.  It is more likely that we are seeing the natural progression of the original noise-induced injury.

To summarize, the Veteran has a current bilateral hearing loss disability for VA purposes and tinnitus, as well as in-service noise exposure.  Moreover, as discussed above, the Veteran's statements are competent evidence regarding symptoms that are capable of lay observation and not of a complex medical matter.  He confirmed that he experienced ringing in his ears during his active service.  Thus, there is also competent and credible evidence of an in-service incurrence of tinnitus.  As to medical nexus, the VA examiner's opinion related to tinnitus is of no probative value, and there is a fully supported positive opinion indicating that tinnitus is causally connected to the in-service noise exposure.  Thus, the preponderance of the evidence supports a finding that the Veteran's current tinnitus was incurred in service.  Service connection, therefore, is warranted for tinnitus.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

As to the Veteran's bilateral hearing loss, the VA examiner explained, with a well-reasoned rationale, that the Veteran's bilateral hearing loss was not likely caused by in-service noise exposure, yet two private examiners found the opposite to be true.  Two private audiologists determined that the bilateral hearing loss was likely caused by the in-service noise exposure, despite the gap in time between active service and the confirmed diagnosis of disability.  At the very least, reasonable doubt exists as to the question of the relationship between the Veteran's bilateral hearing loss and his military service.  In considering the evidence of record and when resolving reasonable doubt in his favor, the Board finds that the evidence as to whether the Veteran's current bilateral hearing loss is related to his active military service is in equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.385.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for bilateral tinnitus is granted. 

REMAND

The Veteran's claims for service connection for chronic obstructive pulmonary disease and for diabetes mellitus were previously before the Board in July 2010 and were remanded for additional evidentiary development.  Another remand is required.  

Chronic Obstructive Pulmonary Disease

The Veteran claims that his chronic obstructive pulmonary disease (COPD) is the result of exposure to asbestos during active service.  In particular, he claims that he was attached to Fort Leonard Wood at a time during which much reconstruction of the base was occurring, and that the demolition of buildings during that time released contained asbestos, which he feels he ingested and which he contends caused his current COPD.  

Review of the evidence of record shows that that the required development, regarding a claim based on asbestos exposure, has not been completed.  The Board indeed recognizes that several positive opinions are of record, which connect the Veteran's COPD to the alleged asbestos exposure in service.  Sufficient attempt to verify whether or not the Veteran was likely exposed to asbestos during his service, however, has not yet been made.  The response to a July 2010 Personnel Information Exchange System (PIES) request as to the Veteran's in-service asbestos exposure merely states, "ALL AVAILABLE REQUESTED RECORDS <<MAILED>>."  There was seemingly no investigation into the source of asbestos exposure claimed by the Veteran, demolition of asbestos filled buildings during his tour at Fort Leonard Wood.  Thus, the RO must investigate the Veteran's claimed asbestos exposure, as well as document all steps taken to verify any asbestos exposure.

Diabetes Mellitus

The Veteran claims that his diabetes mellitus is the result of his exposure to herbicides during his active service.  In particular, the Veteran claims that he was stationed at Fort Leonard Wood and was trained under conditions as they would be experienced in Vietnam.  Although he confirms he was never in Vietnam, he claims that he was actually exposed to the same herbicides used in Vietnam during his training.  The Veteran, by way of his representative, has also suggested that certain herbicides were studied by the Chemical School located on the base during his tour of duty and that he could have been exposed in that way.

The Board's July 2010 Remand required a determination as to whether the Veteran was exposed to herbicides during his military service.  Following the Remand, the RO printed a May 2009 request via the PIES system to "FURNISH ANY DOCUMENTS SHOWING EXPOSURE TO HERBICIDES," to which a response was received indicating, "NO RECORDS OF EXPOSURE TO HERBICIDES."  There is no indication that the RO at any time investigated the Veteran's claim that he was exposed to herbicides during training exercises at Fort Leonard Wood, which may be found in historical records related to the installation.  Moreover, as was accurately pointed out by the Veteran's representative, records should be obtained from the Army Chemical Corp regarding herbicides that may have been studied at Fort Leonard Wood while the Chemical School was located there.  Thus, the RO must investigate the specific allegations related to the Veteran's claimed herbicide exposure at Fort Leonard Wood, as well as document all steps taken to verify any asbestos exposure.
 
Accordingly, the case is remanded for the following action:

1.  Take appropriate action to develop evidence of whether the Veteran was exposed to asbestos during his service, to include requesting information from the appropriate resources to confirm that areas of Fort Leonard Wood were under construction during the Veteran's tour of duty at that base, and a determination as to whether the Veteran was exposed to asbestos due to his vicinity to the building demolition, if confirmed.  VA has set forth specific guidelines in the adjudication of asbestos-related claims.  See generally, VA Adjudication Procedures Manual, M21-MR.  Of particular importance, the RO must consider the extent to which the Veteran was exposed to asbestos in service, if at all; the Veteran's pre-service or post-service asbestos exposure, if any; and the significance, if any, of the Veteran's smoking history.  All steps taken in this development must be documented in the Veteran's claims files.

2.  Take appropriate action to develop evidence of whether the Veteran was exposed to herbicides during his service, to include requesting information from the appropriate resources, including but not limited to the Army Chemical Corp, to confirm that (1) herbicides identical to those used in Vietnam were used during training at Fort Leonard Wood during the Veteran's tour of duty; and/or (2) herbicides were studied at Fort Leonard Wood while the Chemical School was located there, and, if so, whether the chemicals studied were the type utilized in the Republic of Vietnam in the Vietnam Era.  All steps taken in this development must be documented in the Veteran's claims files.

3.  The RO must then readjudicate the claims and, thereafter, if any of the claims on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  Accordingly, this claim must be afforded expeditious treatment

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


